Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S Patent Application Publication No. 2015/0030931 to Takahata (“Takahata”). Regarding claims 1- 5, 8, and 10, Takhata discloses a rechargeable lithium ion battery having an electrolyte, a positive electrode, and a negative electrode comprising carbon material orientedin particular ways in order to enhance charge/discharge properties while maintaining a high capacity. In particular, the negative electrode includes a copper current collector. Takahata at paragraph [0050]. The active material applied to the current collector is in some embodiments artificial graphite. Id. at paragraph [0058]. The active material was applied at a loading level of 9 mg/cm2 and pressed to have a density of 1.5 g/cm3 and a thickness of 120 microns. Id. at paragraph [0180]. Regarding the orientation of the graphite, Takhata discloses that it is preferred that the direction of storage and release of 90% of charge carriers is between 45 and 90 degrees relative to the current collector plane. Id. at paragraph [0053]. This is achieved when crystal planes are aligned in the range of 45-90 degrees with respect to the current collector plane. Id. The degree to which this is achieved is determined by calculating the ratio of (110) plane to (004) plane intensities in an XRD measurement. Id. at paragraph [0064]. That is to say, the peak intensity of the (110) plane represents the peak intensity of planes parallel to the current collector (and thus planar) where the peak intensity of the (004) plane represents non-planar peak intensities. Id. at paragraph [0194]. Thus. Sample 1 at Table 1 of Takahata having a ratio of these two peaks of 0.91 thus has a degree of divergence of (0.91)/(1+0.91) = 48. Id. at Table 1.
To the extent that the ratio of (110) plane to (004) planes disclosed in Takahata is not an accurate representation of the recited degree of divergence, the Office finds that arriving at the recited degree of divergence would have been obvious to the person of ordinary skill in the art at the time of invention in light of the teachings of Takahata regarding ensuring there is a high percentage of crystal lattice planes perpendicular to the current collector surface as a means of improving the charge/discharge rate of a high power battery. Thus, even if the materials of Takahata don’t inherently possess the specifically recited DD values, they would have been obvious in light of the teachings of Takahata as a means of improving charge/discharge characteristics.
The negative electrode of Takahata includes an active material portion that is slightly wider than the width of the positive active material layer, thus resulting in this outer edge portion of negative electrode active material being inactive. It is the same material, made in the same way as the rest of the negative electrode active material, and thus has the same DD value.
Further regarding claim 7, although Takahata does not disclose whether the peak intensity corresponds to a peak height or peak area integration, the Office finds that regardless of the method of determining peak intensities, the slight variation about 0.91 that might occur by using either method would still arrive at a degree of divergence within the range of 24 and 70.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata as applied above, and further in view of U.S. Patent Application Publication No. 2014/0166939 to Park (“Park”). Takahata is applied as described above. Silicon was known to be an alternative negative electrode active material having high capacity. Park at paragraph [0056]. Thus, combining silicon with the graphite of Takahata to arrive at a high capacity battery would have been nothing more than the obvious combination of two known elements for their intended use to arrive at a predictable result. MPEP 2143(1)(A).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/382,331 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
This is a Continuation of applicant's earlier Application No. 16/382,331.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727